Citation Nr: 0706675	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for fracture of the 
second metatarsal left foot, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for left total knee 
replacement, to include as secondary to the veteran's 
service-connected fracture of the second metatarsal left 
foot.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran's active duty service included the period from 
October 1956 to October 1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
increased the veteran's rating to 10 percent for a left foot 
disorder and denied service connection for left total knee 
replacement.  A November 2004 rating decision continued the 
denial of an increased rating in excess of 10 percent for a 
left foot disorder.  In his January 2005 notice of 
disagreement, the veteran appears to be raising a service 
connection claim for his right knee and the Board hereby 
refers the matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any further action on his part is required.


REMAND

In a statement received in January 2005, the veteran reported 
that a VA orthopedic surgeon entered into his records an 
opinion that his right knee disability may be related to his 
work in the Navy.  This clinical record, said to have been 
generated in December 2004, is not of record.  On appeal, the 
veteran seeks service connection for left knee disability on 
a similar basis.  The VA clinical records described by the 
veteran must be obtained prior to any further review by the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

The veteran's October 2004 private medical records show that 
his service-connected left foot has been continually getting 
worse in the last few months, with increasing pain and 
swelling.  The veteran's most recent VA examination was in 
June 2004.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Accordingly, the case must be returned to the 
RO for such an examination.  

On remand, the veteran should be provided a corrective notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 that advises 
him of the types of evidence and/or information deemed 
necessary to substantiate his left knee service connection 
claim on a secondary basis.  He should also be provided an 
explanation as to the types of evidence and/or information 
that is needed to establish both a disability rating and an 
effective date of award.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Accordingly, the case should be 
remanded for the following actions:  

1.  Contact the veteran and provide him 
the following:
        a) notice which complies with 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
on the issue of establishing service 
connection for left knee disability on a 
secondary basis;
        b) notice as to the types of 
evidence and/or information that is 
needed to establish both a disability 
rating and an effective date of award; 
and
        c) a request for him to clarify all 
VA facilities where he has obtained 
medical treatment.

2.  Obtain complete clinical records from 
the Las Vegas, Nevada, VA Medical Center 
(VAMC) since April 2004.

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected fracture of the second 
metatarsal of the left foot.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  The examination 
should include any diagnostic tests or 
studies for an accurate assessment of the 
disorder.  The examiner is requested to 
identify all aspects of disability 
related to service connected fracture of 
the 2nd metatarsal of the left foot, and 
provide opinion as to whether the service 
connected foot disability is moderate, 
moderately severe or severe in degree.  
It should also be indicated whether there 
is any additional functional loss due to 
pain or flare-ups of pain supported by 
adequate objective findings, or weakness 
on movement, excess fatigability; or 
incoordination.  A complete rationale 
should be furnished for all opinions 
provided.  

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


